


EXHIBIT 10.4


April 13, 2012


Mr. Jerry Elliot
97 Five Mile River Road
Darien, Connecticut 06820


Dear Jerry:


We are pleased to offer you the position of Executive Vice President and Chief
Financial Officer reporting to Doug Hutcheson, Chief Executive
Officer/President, Leap Wireless International, Inc. ("Leap") / Cricket
Communications, Inc. (together, the "company"), with a start date of April 25,
2012. The terms of the offer are as follows:


1.
A starting bi-weekly salary of $23,076.92; if annualized, $600,000. The salary
will be subject to annual merit-based consideration; however, this does not
guarantee you will receive an increase annually. As an officer of the company,
all future salary adjustments/considerations will be at the option of the
company's board or a committee of the board and will generally be based on your
performance, market-based compensation data and the company's ability to provide
such increases.



2.
Eligibility to participate in our Short Term Incentive Bonus Plan. You will have
an opportunity to earn a target bonus up to 90% of your base compensation. The
bonus payout will be based on company an individual performance and prorated
based on your employment date.



The Company will guarantee you a 2012 bonus payment of at least 45% of your
target bonus prorated based on your time with the Company in 2012.


3.
Attached you will find a comprehensive description of our benefit package for
your information. In addition to your normal paid time off accrual you will
accrue one additional week of paid time off annually. Therefore, your annual
paid time off for years one through five will be four weeks per year.



4.
In consideration of the importance of this position you will receive, within 30
days of your employment, a temporary living allowance of $90,000, grossed-up for
taxes. This allowance will be the total payment by the company to you for
temporary living costs (i.e. housing, rental car, travel between San Diego and
your home in Connecticut, etc.) in your first year of employment. In April 2013
you will receive a second temporary living allowance of $60,000 grossed-up for
taxes which will be the total payment by the company to you for temporary living
costs for your second year with the company.



The Company will arrange and pay for the shipment of your vehicle from Darien,
Connecticut to San Diego.


5.
You will be eligible to participate in the company's Long Term Incentive Plan
(LTIP).



a.
Stock Options: We will recommend that you receive an initial grant of an option
to purchase up to 225,000 shares of Leap stock. The options will vest over a
four-year period in equal 25% increments. Any exercised options will expire 10
years after the date of grant.



b.
Restricted Stock: We will recommend you receive an initial grant of 150,000
restricted shares of Leap stock. The restricted shares will vest over a
four-year period, with 25% of the shares vesting after Year 2 and 25% after Year
3, and 50% after Year 4.



c.
Performance Cash Award: We will recommend that you receive a performance-based
cash award. The target amount of the award would be $600,000, and you would have
the opportunity to earn from $0 to $1,200,000, depending on the company's
financial and operational performance in each of 2012 and 2013.



One-half of any award that is earned would vest on or after December 31, 2013,
and the remaining one-half would vest on or after December 31, 2014, in each
case subject to your continued employment with us through that date. Upon a
change in control of the company, the performance criteria on the awards would
terminate and awards would be paid to you on the foregoing dates in the targeted
amounts. In order for any award to vest on the foregoing dates in any event,
however, the closing price of Leap's common stock for the




--------------------------------------------------------------------------------




prior 30-day period (or for a subsequent 30-day period) must be at or above the
closing price of Leap's stock on the original date of grant. Any unvested awards
would expire one year after the end of the applicable vesting period.


6.
As an officer of the company, you will be offered severance benefits in
accordance with the company's standard form of Severance Benefits Agreement for
Executive Vice Presidents. Attached please find a sample copy of our standard
form of severance agreement. We expect to sign a severance agreement with you
during your first month of employment with the company. A material breach of
this offer letter agreement or any other written compensation agreement between
the company and you shall be deemed to be a material diminution in your
annualized cash and benefits compensation opportunity as referenced in Section
2(c)(ii) of such severance benefits agreement.



Please note that this offer of employment is contingent upon the favorable
results of a drug and alcohol test, the results of a background investigation
and you signing and agreeing to the terms of the company's Invention Disclosure,
Confidentiality & Proprietary Rights Agreement. We will initiate the background
investigation immediately.


To complete the pre-employment drug screen, you must visit an approved
laboratory facility using you photo identification and instructions provided in
the electronic donor registration document that has been emailed to you.
Approved laboratory locations can be found online using the donor registration
information. You must complete your pre-employment drug screen within three (3)
business days of your email receipt of the electronic donor registration. Your
prompt attention to this requirement is necessary as your registration will
expire if not used within three business days. If you are unable to comply with
this requirement, please contact me immediately.


Please return a signed copy of this letter along with the attached Employment
and Invention Disclosure, Confidentiality & Proprietary Rights Agreement. Please
note that this offer is valid for five days from the date of this letter. If you
have any questions, please do not hesitate to call me at (858) 882-6015.


Congratulations and welcome!


Sincerely,


/s/ Leonard C. Stephens


Leonard C. Stephens
Senior Vice President, Human Resources


I accept the offer of employment made to me by Cricket Communications, Inc, and
agree to the terms set forth above.


Offer Accepted:
Jerry Elliot
 
/s/ Jerry Elliot
 
 
Printed Name
 
Signature
 









  


